Citation Nr: 0600786	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  99-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for peripheral neuropathy of the right lower 
extremity, prior to November 2, 1998.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for peripheral neuropathy of the left lower 
extremity, prior to November 2, 1998.

3.  Entitlement to an initial disability evaluation in excess 
of 40 percent for peripheral neuropathy of the right lower 
extremity, since November 2, 1998.

4.  Entitlement to an initial disability evaluation in excess 
of 40 percent for peripheral neuropathy of the left lower 
extremity, since November 2, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1969.

The instant appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which granted a claim for 
service connection for peripheral neuropathy secondary to the 
veteran's service-connected diabetes mellitus and assigned a 
10 percent disability evaluation for each lower extremity, 
effective October 30, 1995.  In a June 2000 rating decision 
the RO increased the disability evaluation for each lower 
extremity to 40 percent, effective November 2, 1998.  This 
case was remanded by the Board of Veterans' Appeals (Board) 
in November 2003 for further development.

The appellant's representative, in June 2000 correspondence 
with the RO, requested consideration of entitlement to 
special monthly compensation for loss of use of the lower 
extremities.  Since this issue has not been developed by the 
RO, it is referred to the RO for appropriate action.  The 
issue is not inextricably intertwined with the issue on 
appeal and therefore would have no effect on whether higher 
initial evaluations for peripheral neuropathy are warranted.  
Kellar v. Brown, 6 Vet. App. 157 (1994).  Further, the Board 
notes that in an August 2004 letter, the veteran indicated 
her belief that the Board would address an issue of 
entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) in this decision.  However, 
the TDIU issue was first raised by the veteran in her August 
2004 correspondence.  The RO is in the process of developing 
that claim and an appeal has not been initiated with regard 
to that claim.  Therefore, the Board does not have 
jurisdiction over that issue and will not address the TDIU 
claim in this decision.


FINDINGS OF FACT

1.  The veteran's service-connected peripheral neuropathy is 
manifested below the right knee by numbness, tingling, 
decreased sensation, weakness, and difficulty walking without 
the use of a cane, crutches or a wheelchair.

2.  The veteran's service-connected peripheral neuropathy is 
manifested below the left knee by numbness, tingling, 
decreased sensation, weakness, and difficulty walking without 
the use of a cane, crutches or a wheelchair.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for the veteran's 
service-connected peripheral neuropathy of the left lower 
extremity is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.14, 4.20, 4.68, 4.124a, Diagnostic Code 
8520 (2005).

2.  A rating in excess of 40 percent for the veteran's 
service-connected peripheral neuropathy of the right lower 
extremity is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.14, 4.20, 4.68, 4.124a, Diagnostic Code 
8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's representative argues that a 60 percent 
disability rating is warranted for each lower extremity for 
her service-connected peripheral neuropathy.  Having 
carefully reviewed all the evidence of record in light of the 
applicable law, the Board has determined that a 40 percent 
disability evaluation, but no higher, is warranted throughout 
the appeal period.  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran has appealed from the initial evaluation assigned 
for her service-connected peripheral neuropathy of the lower 
extremities.  Because the veteran is appealing the initial 
assignments of her disability ratings, the severity of the 
disabilities are to be considered during the entire period 
from the initial assignments of the disability ratings to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
arriving at all the decisions in this case, the Board has 
considered the requirements of Fenderson and has determined 
that the evidence of record shows that the manifestations of 
her service-connected peripheral neuropathy have been 
generally consistent during the entire appeal period.  

Prior to November 2, 1998, the veteran's peripheral 
neuropathy of each leg was rated as 10 percent disabling.  
Since November 2, 1998, the veteran's peripheral neuropathy 
of each leg has been rated as 40 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 as analogous to 
paralysis of the sciatic nerve.

Under that Diagnostic Code, 10, 20, and 40 percent ratings 
are warranted for mild, moderate, and moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating is warranted for severe incomplete paralysis, with 
marked muscular atrophy, and an 80 percent rating is 
warranted where there is complete paralysis; the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124a (2005).

First, the Board will address whether a higher initial 
evaluation, above 10 percent, is warranted for either leg 
prior to November 2, 1998.  The Board concludes that the 
medical evidence in this case is at least in approximate 
balance as to whether the veteran's peripheral neuropathy 
problems were the equivalent of moderately severe incomplete 
paralysis of the sciatic nerve prior to November 2, 1998.  
First, the evidence includes records of VA hospitalization 
for heart disease in January 1996, which noted that the 
veteran had been wheelchair dependent secondary to lower 
extremity peripheral neuropathy for one year.  Second, a 
February 1996 VA outpatient record noted that the veteran had 
an ataxic gait and used Canadian crutches.  Third, an April 
1998 VA treatment record noted that the veteran reported that 
her bilateral foot pain was making it more difficult for her 
to walk.  Finally, VA examinations in August 1998 indicated 
the appellant had difficulty ambulating due to diabetic 
neuropathy and used crutches or a wheelchair.  Examination 
revealed decreased vibratory sensation and decreased 
sensation to pin prick in both lower extremities.  VA 
neurologic examination in October 1998 noted numbness and 
tingling in both lower extremities, some decreased vibratory 
sensation, and normal patellar and Achilles reflexes.  The 
diagnoses included peripheral neuropathy of the lower 
extremities secondary to diabetes.  

Thus, as the medical evidence prior to November 2, 1998 
revealed that the veteran had difficulty walking without a 
wheelchair or crutches due to peripheral neuropathy as well 
as numbness, tingling, and decreased sensation, the Board 
finds that this evidence more nearly approximates moderately 
severe incomplete paralysis of the sciatic nerve under 
Diagnostic Code 8520.  Accordingly, the Board finds that a 40 
percent rating is warranted for peripheral neuropathy of each 
leg prior to November 2, 1998.

The question in this case therefore becomes whether a rating 
in excess of 40 percent is warranted at any time during the 
appeal period for peripheral neuropathy of either lower 
extremity.  However, for reasons explained below, a rating in 
excess of 40 percent is not warranted at any time during the 
appeal period because it would violate the amputation rule.  
The amputation rule limits the combined rating for 
disabilities of an extremity to the rating for the amputation 
at the elective level, were amputation to be performed.  
38 C.F.R. § 4.68 (2005).  

In this case, the June 2004 examination report is very clear 
that the peripheral neuropathy of the lower extremities is 
below the knee only.  Thus, the amputation rule precludes 
assignment of an evaluation in excess of 40 percent because 
amputation below the knee is rated as 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5165.  While the Board is 
cognizant that both the May 2000 and June 2004 VA examination 
reports diagnosed severe peripheral neuropathy of the lower 
extremities, assignment of a higher rating in this case under 
Diagnostic Code 8520 or any other Diagnostic Code would 
violate the amputation rule.  Accordingly, an initial 
evaluation in excess of 40 percent for any time during the 
appeal period is not warranted.

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  In exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability may be approved, provided the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

While the veteran is currently in receipt of the maximum 
schedular evaluation available for the peripheral neuropathy 
of each lower extremity pursuant to the amputation rule of 
38 C.F.R. § 4.68, consideration of whether the veteran is 
entitled to an extraschedular rating for the disability at 
issue is still appropriate.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97-98 (1997).  The Board may determine in the first 
instance that referral to the appropriate VBA officials for 
consideration of an extraschedular rating is not warranted.  
See VAOPGCPREC 6-96.

The veteran's service-connected peripheral neuropathy does 
not result in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  The evidence 
of record indicates that the veteran has worked full-time as 
a librarian throughout the appeal period.  It was most 
recently noted in the record in a January 2005 VA treatment 
record that the veteran continues to work.  Moreover, the 
medical evidence does not reveal frequent periods of 
hospitalization for the primary purpose of treating the 
veteran's peripheral neuropathy.  Accordingly, the Board 
finds that referral for consideration of an extraschedular 
rating is not warranted.

The evidence establishes that the veteran has been granted 
the maximum benefit available, subject to the amputation 
rule.  The United States Court of Appeals for Veterans Claims 
(CAVC or Court) has held that where, as here, the question in 
a case is a purely legal one, the enactment of the VCAA does 
not affect matters on appeal.  Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In 
this regard, the record demonstrates that remand for further 
action in accordance with the VCAA would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 


ORDER

A higher initial rating, of 40 percent, is granted, for 
peripheral neuropathy of the left lower extremity, prior to 
November 2, 1998, subject to the laws and regulations 
governing the payment of monetary benefits. 

Entitlement to a rating in excess of 40 percent for 
peripheral neuropathy of the left lower extremity is denied.

A higher initial rating, of 40 percent, is granted, for 
peripheral neuropathy of the right lower extremity, prior to 
November 2, 1998, subject to the laws and regulations 
governing the payment of monetary benefits. 

Entitlement to a rating in excess of 40 percent for 
peripheral neuropathy of the right lower extremity is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


